STAFFORD, District Judge,
dissenting.
Because I think the issue of constructive notice should have been decided by a jury. I must respectfully dissent. There is evidence in the record demonstrating that (1) snowy and windy conditions existed the day Rebecca Pritchard fell, necessitating the delay of her flight from Detroit to Kansas City by several hours; (2) Northwest was well aware “that snow could enter the jetway even when the jetway was properly docked and the canopy properly lowered because, per Northwest regulations, a gap always remained between the jetway and the airplane,” supra at 409; (3) Northwest had put blankets down on other occasions when the weather had created wet, snowy, and/or icy conditions on the jetway; (4) snow, slush, or water had, in fact, blown onto the jetway at or near the time Pritchard fell; (5) Pritchard was the first passenger permitted to board the aircraft after a lengthy delay on the tarmac; and (6) Pritchard did not see the wet, slushy conditions on the jetway before she fell. See Andrews v. K Mart Corp., 181 Mich.App. 666, 450 N.W.2d 27 (1989) (reversing the district court’s entry of summary judgment in favor of the defendant in a slip and fall case where the deposition testimony demonstrated that (1) the plaintiff slipped on a curled-up rug that she failed to notice; (2) while the defendant had no actual notice of the curled-up condition of the rug, the defendant knew that rugs used in its store had a tendency to curl up in the wintertime; and (3) the defendant’s employees made regular inspections and routinely replaced defective rugs).
Clearly, Northwest was in a better position to anticipate the conditions that could and — as the airline knew from experience — often did create a hazard for passengers boarding the aircraft during a severe winter snowstorm. Here, the boarding process was delayed several hours because of the weather, and, during that time, Northwest had sole control over the aircraft and the jetway leading into it. Given the evidence, a jury might conclude that (1) when Northwest opened the jetway for boarding, the jetway should have been safe; (2) when allowed to board, the passengers — -especially the first passenger — had good reason to assume that the jetway was safe; and (3) given the weather that day, Northwest should have known about, and taken *411steps to prevent, the hazardous conditions that caused Pritchard to fall. Under these circumstances, I would reverse the district court’s entry of summary judgment in Northwest’s favor and would remand the case for trial.